DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed July 8th 2022 has been entered and made of record.  Claims 1, 7, 19 and 20 have been amended.  Claims 1-20 are pending. 
	Applicant’s remarks in view of the newly presented claim amendments have been considered.  New art, USPN 9,739,783 to Kumar at el, is cited to teach the added limitations of the neural network comprising a plurality of convolution and pooling layer pairs (column 35, lines 1-23).  Further explanation is provided below.
	The rejection is necessitated by the amendment and is accordingly made FINAL. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPN 2002/0097388 to Raz in view of USPN 2015/0347817 to Valvik et al. and 9,739,783 to Kumar et al.

	With regard to claim 1, Raz discloses a method of quantifying a specimen (paragraph [0050]), comprising:
	capturing multiple high dynamic range images of the specimen and storing the multiple high dynamic range images as image data (e.g. image capture camera 5 comprises a CCD camera which digitizes each of the three spectral images...acquisition, digitization, storage and pre-processing of the three spectrally-selected images, paragraph [0031]);
	operating on the image data with a neural network (e.g. pre-processing operations include one of two types of segmentation procedures: (i) a multi-spectral segmentation operation, or (ii) a neural-network assisted multi-spectral segmentation operation, paragraph [0039]); and
	classifying the specimen with the neural network into one of: (e.g. processed features are then fed into a hierarchical classification system 51. The principal function of the hierarchical classification system is to make decisions regarding the identity of the segmented objects, such as, identifying features or characteristics in the nuclei of cervical cells corresponding to medical prognosis, paragraph [0039]). 
	Raz fails to teach providing a specimen container at an imaging location, one of the specimen container containing the specimen;  a plurality of volume classes, and a volume of the specimen.
	However, Valvik, in an analogous art, teaches providing a specimen container at an imaging location, one of the specimen container containing the specimen (paragraphs [0033]-[0036]); a plurality of volume classes, and a volume of the specimen (paragraphs [0158}-[0159] and [0181]). It would have been obvious to one of ordinary skill in the art before time of filing to have modified the system of Raz by including providing a specimen container at an imaging location, one of the specimen container containing the specimen; a plurality of volume classes, and a volume of the specimen as taught by Valvik because the modification would provide automatic classification of particles in fluids.
	Applicant has amended the claim to include the limitation wherein:
	processing the image data with a neural network, the neural network comprising a plurality of convolution and pooling layer pairs;
	Raz discloses the use of a neural network (paragraph [0039]) but does not explicitly disclose convolution and pooling layers.  Valvik also disclose a neural network with layers of nodes (paragraph [0068]), but does not explicitly disclose the layers are convolution and pooling layers.
	Kumar teaches a similar specimen image analysis and further teaches the use of a convolution neural network that uses sets of convolution, non-linear and pooling layers that enable the model to learn and extract and enhance implicit features of an image for image analysis (column 9, lines 10-55 and column 35, lines 1-23).  Therefore it would have been obvious before time of filing to use the neural network comprising convolution and pooling layers as taught by Kumar in combination with the neural networks taught by Raz and Valvik in order to better analyze the specimen images.

	With regard to claim 2, Raz discloses wherein the capturing multiple high dynamic range images comprises capturing a series of images of the specimen at multiple spectra having different nominal wavelengths (paragraphs [0009], [0022], [0027] and [0031]).
	With regard to claim 3, Raz discloses wherein the series of images comprises multiple different exposures at each of the different nominal wavelengths (paragraphs [0009], [0022], [0027] and [0031]).

	With regard to claim 4, Raz discloses selecting optimally-exposed pixels from the multiple high dynamic range images at the multiple different exposures and at each of the multiple spectra to generate optimally-exposed image data for each of the multiple spectra (paragraphs [0012] and [0022]-[0024]).

	With regard to claim 5, Raz discloses wherein the capturing multiple high dynamic range images is conducted from multiple different viewpoints, with an image capture device provided at each viewpoint (paragraphs [0009], [0022], [0027] and [0031]).

	With regard to claim 6, neither Raz nor Valvik explicitly teach wherein the number of the plurality of volume classes comprises between 10 and 1,000. However, it would have been obvious to one of ordinary skill in the art to have modified the system of Raz and Valvik by
including the number of the plurality of volume classes comprises between 10 and 1,000 because the modification would provide a large class or group of classifications based on the preference of the tester or the known classes.

	With regard to claim 7, Kumar discloses wherein the neural network comprises a convolutional neural network having a fully-connected layer following the plurality of convolution and pooling layer pairs (column 35, lines 13-16, The convolutional layers are followed by one or more fully connected layers is in a standard multilayer neural network).
	
	With regard to claim 16, Valvik teaches comprising: identifying a volume of the settled blood portion that is contained in the specimen container (paragraphs [0158]-[0159], and [0181]).

	With regard to claim 18, Valvik teaches a plurality of layers of nodes (paragraph [0068], but neither Raz nor Valvik explicitly teach wherein the neural network comprises a pool layer, a convolution layer, and a soft max layer Kumar teaches a similar specimen image analysis and further teaches the use of a convolution neural network that uses sets of convolution, non-linear and pooling layers, as well as a max-pooling algorithm, that enable the model to learn and extract and enhance implicit features of an image for image analysis (column 9, lines 10-55 and column 35, lines 1-23).  Therefore it would have been obvious before time of filing to use the neural network comprising convolution and pooling layers as taught by Kumar in combination with the neural networks taught by Raz and Valvik in order to better analyze the specimen images.

	With regard to claim 19, Raz teaches a quality check module (paragraphs [0026], and [0050]), comprising:
	one or more image capture devices configured to capture images of the specimen at multiple spectra having different nominal wavelengths, at multiple exposures, and from one or more viewpoints (e.g. image capture camera 5 comprises a CCD camera which digitizes each of the three spectral images...acquisition, digitization, storage and pre-processing of the three spectrally-selected images, paragraph [0031]);
	operating on the image data with a neural network (e.g. pre-processing operations include one of two types of segmentation procedures: (i) a multi-spectral segmentation operation, or (ii) a neural-network assisted multi-spectral segmentation operation, para [0038); e.g. shift image position, paragraph [0040]); and
	a computer operatively coupled to the one or more image capture devices (para [0031], [0040]) and operable to: 
	select optimally-exposed pixels from the images at the different exposures and at each of the multiple spectra and generate optimally exposed image data for each of the multiple spectra (e.g. (a) exposing said cytological specimen to a short burst of broad-band light; (b) separating said burst of broad-band light into a plurality of spectral bands; (c) simultaneously capturing an image for each of said spectral bands and generating electrical signals corresponding to each of said captured spectral images, paragraphs [0012] and [0040]),
	operate on the image data with a neural network (e.g. processed features are then. fed into a hierarchical classification system 51. The principal function of the hierarchical classification system is to make decisions regarding the identity of the segmented objects, such as, identifying features or characteristics in the nuclei of cervical cells corresponding to medical prognosis, para[0039]); and 
	classify the specimen with the neural network into one of (paragraph [0039]). 
	Raz fails to teach one of. a plurality of volume classes, and a volume of the specimen.
	However, Valvik, in an analogous art, teaches one of: a plurality of volume classes, and a volume of the specimen (paragraphs [0158]-[0159], and [0181]). 
	It would have been obvious to one of ordinary skill in the art before time of filing  to have modified the system of Raz by including one of: a plurality of volume classes, and a volume of the specimen as taught by Valvik because the modification would provide automatic
classification of particles in fluids.
	Applicant has amended the claim to include the limitation wherein:
	processing the image data with a neural network, the neural network comprising a plurality of convolution and pooling layer pairs;
	Raz discloses the use of a neural network (paragraph [0039]) but does not explicitly disclose convolution and pooling layers.  Valvik also disclose a neural network with layers of nodes (paragraph [0068]), but does not explicitly disclose the layers are convolution and pooling layers.
	Kumar teaches a similar specimen image analysis and further teaches the use of a convolution neural network that uses sets of convolution, non-linear and pooling layers that enable the model to learn and extract and enhance implicit features of an image for image analysis (column 9, lines 10-55 and column 35, lines 1-23).  Therefore it would have been obvious before time of filing to use the neural network comprising convolution and pooling layers as taught by Kumar in combination with the neural networks taught by Raz and Valvik in order to better analyze the specimen images.

	With regard to claim 20, Raz discloses a specimen testing apparatus (abstract), comprising:
	a track (paragraphs [0026] and [0050]); and 
	a quality check module on the track, the quality check module (paragraphs [0026] and [0050]) including:
	one or more image capture devices configured to capture Images of the specimen at multiple spectra having different nominal wavelengths, at multiple different exposures, and from one or more viewpoints (e.g. image capture camera 5 comprises a CCD camera which digitizes each of the three spectral images...acquisition, digitization, storage and pre-processing of the three spectrally-selected images, paragraph [0031]; e.g. shift image position, para [0040]), and
	a computer configured and operable to (paragraphs [0031] and [0040]):
	select optimally-exposed pixels from the images at the multiple different exposures at each of the multiple spectra to generate optimally-exposed image data for each of the multiple spectra and viewpoint (e.g. (a) exposing said cytological specimen to a short burst of broad-band light; (b) separating said burst of broad-band light into
a plurality of spectral bands; (c) simultaneously capturing an image for each of said spectral bands and generating electrical signals corresponding to each of said captured spectral images, paragraph [0012]; paragraph [0040]), 
	operate on the image data with a neural network (e.g. processed features are then. fed into a hierarchical classification system 51. The principal function of the hierarchical classification system is to make decisions regarding the identity of the segmented objects, such as, identifying features or characteristics in the nuclei of cervical cells corresponding to medical prognosis, paragraph [0039]);
	classify the specimen with the neural network into one of (paragraph [0039]). 
	Raz fails to teach one of: a plurality of volume classes, and a volume of the specimen.
	However, Valvik, in an analogous art, teaches a plurality of volume classes, and a volume of the specimen (paragraphs [0158]-[0159] and [0181]).  It would have been obvious to one of ordinary skill in the art before time of filing to have modified the system of Raz by including one of: a plurality of volume classes, and a volume of the specimen as taught by Valvik because the modification would provide automatic classification of particles in fluids.
	Applicant has amended the claim to include the limitation wherein:
	processing the image data with a neural network, the neural network comprising a plurality of convolution and pooling layer pairs;
	Raz discloses the use of a neural network (paragraph [0039]) but does not explicitly disclose convolution and pooling layers.  Valvik also disclose a neural network with layers of nodes (paragraph [0068]), but does not explicitly disclose the layers are convolution and pooling layers.
	Kumar teaches a similar specimen image analysis and further teaches the use of a convolution neural network that uses sets of convolution, non-linear and pooling layers that enable the model to learn and extract and enhance implicit features of an image for image analysis (column 9, lines 10-55 and column 35, lines 1-23).  Therefore it would have been obvious before time of filing to use the neural network comprising convolution and pooling layers as taught by Kumar in combination with the neural networks taught by Raz and Valvik in order to better analyze the specimen images.


Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Raz and Valvik and Kumar and in further view of USPN 20120016818 to Hackett et al.
	Neither Raz nor Valvik teaches wherein the neural network is trained from multiple training sets, wherein each training set of the multiple training sets comprises a training image and a scalar volume annotation for each of the plurality of volume classes.
	However, Hackett, in an analogous art, teaches the neural network is trained from multiple training sets, wherein each training set of the multiple training sets comprises a training image and a scalar volume annotation for each of the plurality of volume classes (paragraphs [0151], [0153] and [0176] and abstract). It would have been obvious to one of ordinary skill in the art before time of filing to have modified the system of Raz and Valvik by including the neural network is trained from multiple training sets, wherein each training set of the multiple training sets comprises a training image and a scalar volume annotation for each of the plurality of volume classes as taught by Hackett because the modification would classify multiple specimens.

	With regard to claim 9, Hackett teaches wherein the scalar volume annotation is a volume or one or more of a serum or plasma portion, a settled blood portion, and a gal separator (paragraphs [0136], [0151] and [0153]).

	With regard to claim 10, neither Raz nor Valvik teach wherein the one of the plurality of volume classes is mapped to a volume by a look-up table. However, Hackett teaches the one of the plurality of volume classes is mapped to a volume by a
look-up table (paragraphs [0136], [0141]-[0145], [0451] and [0153]).
	It would have been obvious to one of ordinary skill in the art to have modified the system of Raz and Valvik by including the one of the plurality of volume classes is mapped to a volume by a look-up table as taught by Hackett because the modification would identify the
amount of the specimen.

	With regard to claim 11, Hackett teaches determining a ratio of a volume of serum or plasma portion to a volume of a settled blood portion from determined volumes (paragraph [0136], [0141]-[0145], [0151] and [0153]).

	With regard to claims 12-15, neither Raz nor Valvik teach wherein the neural network is configured and trained to determine a volume class of a serum or plasma portion, a settled blood portion, or a gel separator; 
	wherein the neural network is configured and trained to determine a volume class of a serum or plasma portion; 
	wherein the neural network is configured and trained to determine a volume class of a settled blood portion; comprising: 
	identifying a volume of the serum or plasma portion that is contained in
the specimen container.
	However, Hackett, in an analogous art teaches the neural network is configured and trained to determine a volume class of a serum or plasma portion, a settled blood portion, or a gel separator (paragraphs [0136], [0151] and [0153]); 
	wherein the neural network is configured and trained to determine a volume class of a serum or plasma portion (paragraphs [0136], [0151] and [0153]);
	wherein the neural network is configured and trained to determine a volume class of a settled blood portion (paragraphs [0136], [0151] and [0153]);
	comprising: identifying a volume of the serum or plasma portion that is contained in the specimen container (paragraphs [0136], [0151] and [0153]);
	It would have been obvious to one of ordinary skill in the art to have modified the system of Raz and Valvik by including the neural network is configured and trained to determine a volume class of a serum or plasma portion, a settled blood portion, or a gel separator; wherein the neural network is configured and trained to determine a volume class of a serum or plasma portion; wherein the neural network is configured and trained to determine a volume class of a settled blood portion; comprising: identifying a volume of the serum or plasma portion that is contained in the specimen container as taught by Hackett because the modification would classify multiple specimens.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Raz and Valvik and Kumar and in further view of WO 2017/100798 A1 to Olson (SIEMENS HEALTHCARE DIAGNOSTICS INC. (hereinafter Olson).

With regard to claim 17, neither Raz nor Valvik teach comprising: identifying a volume of a gel separator that is contained in the specimen container. 
However, Olson, in an analogous art, teaches identifying a volume of a gel separator that is contained in the specimen container (pg. 12, para [0042)). It would have been obvious to one of ordinary skill in the art to have modified the system of Raz and Valvik by including identifying a volume of a gel separator that is contained in the specimen container as taught by Olson because the modification would provide the volume/amount of gel in the container that was used to prevent the serum or plasma from remixing with the blood calls ( Siemens, pg. 6, para [0022]).

FINAL REJECTION
	Applicant’s amendment necessitated the new grounds of rejection presented in the Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669